Title: From Thomas Jefferson to J.C. Beltrami, 24 July 1825
From: Jefferson, Thomas
To: Beltrami, J.C.


Sir
Monto
July 24. 25.
Your favor of the 19th inst. is recd as had been in due time that which accompanied the volume you were so kind as to send me: that it was not acknoleged at the time I can assure you did not proceed from any want of respect, or of due thankfulness  for this mark of attention but from the physical disability of age and infirmities. I have at this time been confined to the house by painful sufferings upwards of two months, to which cause I pray you to ascribe this late acknolegement and to accept it now as had it been made at the earlier date at which it was due: and with this apology I pray you to accept the assurance of my respectful consideration.Th: J.